Citation Nr: 0632667	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right rotator 
cuff tear and tendonitis, to include as secondary to service-
connected residuals of a shell fragment wound to the right 
shoulder affecting Muscle Group I.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
shoulder affecting Muscle Group I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 10 percent 
evaluation for a gunshot wound to the right shoulder, Muscle 
Group 1, and denied service connection for a right shoulder 
rotator cuff tear.  

The veteran was scheduled for an October 2006 Board hearing, 
but did not attend.  His representative indicated that the 
veteran was not able to travel due to his age and would not 
be attending the scheduled hearing.  Thus, the veteran's 
hearing request is considered withdrawn. 


FINDINGS OF FACT

1.  Right rotator cuff tear and tendonitis are not 
etiologically related to active service and are not shown by 
competent medical evidence to be etiologically related to a 
service-connected disability.

2.  Medical evidence does not reflect moderately severe 
residuals of injury to Muscle Group I from a through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular 
scarring; loss of deep fascia, loss of muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.


CONCLUSIONS OF LAW

1.  A right rotator cuff tear and tendonitis were not 
incurred in or aggravated by active service and are not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right shoulder 
affecting Muscle Group I, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.40, 4.56, 4.73, Diagnostic Code 5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA effectively asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board is denying the appellant's claim, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations, private treatment records, and a RO 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Service Connection for a Right Rotator Cuff Tear and 
Tendonitis 

The veteran is seeking service connection for a right rotator 
cuff tear and tendonitis, to include as secondary to service-
connected residuals of a shell fragment wound to the right 
shoulder affecting Muscle Group I.  In order to establish 
service connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, on 
October 10, 2006.  The intent was to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310.  In 
order to establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

The record shows that the veteran currently has a right 
shoulder rotator cuff tear and tendonitis. (See VA 
examination, June 1998; Henry Ford Hospital Medical Records, 
June 2003, August 2004, September 2004, November 2004; VA 
Medical Records, January 2004.)   He has also had diagnoses 
of arthritis, bursitis, and capsulitis in the right shoulder.  
(See VA examinations, June 1998, November 2003; Henry Ford 
Hospital Medical Records, June 1997; Fairlane Internal 
Medicine, September 1997, July 1998; VA Medical Records, 
January 2004 - December 2004.)

The veteran is service-connected residuals of a shell 
fragment wound to the right shoulder affecting Muscle Group 
1.  His right rotator cuff tear and tendonitis, however, are 
not shown to be related to his service-connected disability.  
During his November 2003 VA examination, the VA examiner, an 
orthopedist, diagnosed the veteran with a history of a 
shrapnel injury to the right shoulder.  The examiner stated 
that there were no external residuals scars, but there was a 
small metal fragment in the soft tissue.  Shoulder motion was 
limited with pain and the diagnosis was rotator cuff 
tendonitis.  The examiner stated that rotator cuff tendonitis 
was not related to the service-connected shrapnel injury.  

In an October 2005 supplemental opinion, the VA examiner 
stated that (1) there were no baseline manifestations which 
were due to the effects of the nonservice-connected disease 
or injury; (2) there was no increased manifestation which can 
be considered as proximately due to the service-connected 
disability; (3) there was no increased manifestation of a 
nonservice-connected disease or injury of the right shoulder 
which was proximately due to the service-connected 
disability.  The opinion was made after a review of the 
claims folder, and was based on the entire medical history, 
starting from 1945 to 2003.  The examiner indicated that the 
veteran did not have any complaints in his shoulder for a 
while after service, and the small metal fragment recorded on 
an x-ray involved the soft tissue only and did not affect the 
skeletal structure of the shoulder joint.  The examiner also 
noted that the veteran was a diabetic and was 84 years of age 
at the time of the examination.  The examiner stated that his 
right shoulder condition was a much later manifestation and 
was consistent with his age and natural progress of the 
disease of his shoulder.  The examiner opined that the 1945 
soft tissue shrapnel injury of the right shoulder had no 
influence on the veteran's right shoulder condition which 
manifested in the late 1990's and from 2000 to 2003.  Thus, 
the Board finds that a right shoulder rotator cuff tear and 
tendonitis is not shown to be secondary to service-connected 
residuals of a shell fragment wound to the right shoulder.  
Thus, service-connection on a secondary basis is not 
warranted. 

The Board has also considered whether service connection is 
warranted on a direct basis.  The veteran's right rotator 
cuff tear and tendonitis were not incurred in service.  
Service medical records contain no complaints, diagnoses, or 
treatment for a right rotator cuff tear and tendonitis.  As 
previously noted, the veteran is service-connected for 
residuals of a shell fragment wound to the right shoulder; 
however, his current disability is not shown by competent 
evidence to be related to this injury.  The first diagnosis 
of tendonitis on record was in June 1998, and the first 
diagnosis of a right rotator cuff tear was in November 2004.  
(See VA examination, June 1998; Henry Ford Hospital Medical 
Records, November 2004.)  Thus, the Board finds that service 
connection on a direct basis is not warranted. 

2.  Residuals of a Shell Fragment Wound to the Right Shoulder 

The veteran is seeking an increased evaluation for residuals 
of a shell fragment wound to the right shoulder affecting 
Muscle Group I.  Disability ratings are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings are based on the 
average impairment of earning capacity and individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran's service-connected right shoulder disability is 
currently rated under Diagnostic Code 5301.  Diagnostic Code 
5301 addresses muscle injuries to Group I, intrinsic muscles 
of the shoulder girdle: (1) trapezius; (2) levator scapulae; 
and (3) serratus magnus.  38 C.F.R. § 4.73, Diagnostic Code 
5301 (2006).  Group I muscles control upward rotation of the 
scapula; elevation of the arm above shoulder level.  Id.  
Under Diagnostic Code 5301, for a dominant arm, a 10 percent 
evaluation is assigned for a moderate disability, a 30 
percent evaluation is assigned for a moderately severe 
disability and a 40 percent evaluation is assigned for a 
severe disability.  Id.  The record shows that the right arm 
is the veteran's dominant arm.  

38 C.F.R. § 4.56 provides guidance for the evaluation of 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2006).  
Moderate disability of the muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2006).  Moderately severe disability of muscles results from 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2006).  Severe disability of the muscles results 
from through and through or deep penetrating wound with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular scarring and binding.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4) (2006).  If 
present, the following are also signs of severe muscle 
disability: (a) X-ray evidence of minute multiple scattered 
foreign bodies; (b) adhesion of the scar; (c) diminished 
muscle excitability on electrodiagnostic tests; (d) visible 
or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile; or (g) induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  

The Board finds that the veteran's residuals of a shell 
fragment wound to the right shoulder affecting Muscle Group I 
has not increased as to warrant a higher rating under 38 
C.F.R. § 4.73, Diagnostic Code 5301.  

Service connection was established in a January 1946 rating 
decision.  Service medical records show that the veteran 
sustained a penetrating shrapnel wound in the right shoulder 
in January 1945, described as moderately severe.  The 
shrapnel was excised under local anesthesia.  No chronic 
residuals were noted on the veteran's October 1945 separation 
examination.  

An April 1947 VA examination noted a January 1945 shrapnel 
wound in the right arm and shoulder.  There was a small scar 
in the anterior aspect of the right shoulder and two small 
scars in the right arm.  The scars were non-disabling.   
There was no atrophy of either arm or forearm.  The veteran 
had normal motion of the shoulder, elbow, and hand 
bilaterally.  A fluoroscopy did not reflect evidence of any 
metallic foreign body.  

A February 1969 VA examination noted point tenderness over 
the long biceps muscle tendon in the shoulder on inner and 
outer rotation of the arm.  The veteran had normal range of 
motion in the shoulder joint.  X-rays reflected a small 
metallic foreign body superimposed upon the humeral neck.  

An October 1974 VA examination reflects a well-healed, 1/8 
inch, barely visible, circular scar on the anterior aspect of 
the mid deltoid.  The veteran had full range of motion on 
abduction and elevation with pain at the extreme limits of 
internal and external rotation.  There was no muscle spasm, 
tenderness, or atrophy.  

During the June 1998 and November 2003 VA examinations the 
veteran reported that he did not have problems with his 
shoulder for a while after discharge.  At the time of the 
November 2003 examination, he reported that he had worked as 
a crane driver and as a hi-lo driver and did not have 
problems doing this work.  June 1998 and November 2003 VA 
examinations reflect normal contour, no muscle atrophy or 
weakness, no swelling or deformity of the right shoulder, and 
no marks or external injuries from shrapnel fragments.  The 
veteran complained of pain, aggravated by movement.  
Examinations did not reflect external residual scars.  X-rays 
reflect a minute metallic foreign body in the soft tissue 
below the shoulder joint level.  The Board also notes that a 
February 2004 VA treatment report reflects a December 2003 
slip and fall with subsequent severe right shoulder pain.  

The evidence does not contain objective findings that would 
establish that the veteran's disability is moderately-severe 
based on clinical findings.  Specifically, there is no 
evidence through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
or intermuscular scarring.  Further, there was no indication 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  See 38 
C.F.R. § 4.56(d)(3) (2006).  Although the veteran's shrapnel 
wound was described as moderately-severe in January 1945 
service medical records, the Board finds that medical 
evidence does not reflect a moderately-severe injury as 
described under 38 C.F.R. § 4.56 guidelines for the 
evaluation of muscle disabilities as slight, moderate, 
moderately severe, or severe.  The Board notes that use of 
similar terminology by medical professionals should be 
considered, but is not dispositive of an issue.  Instead, all 
evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).  

The veteran has exhibited a lack of strength and endurance as 
compared with the sound side on examination.  The June 1998 
VA examination noted that the veteran did not have much 
strength moving his arm.  He had 155 degrees abduction with 
pain, 145 degrees forward flexion, 70 degrees external 
rotation, and 75 degrees internal rotation.  Both upper limbs 
were neurologically negative.  Grip strength was good.  The 
veteran was assessed with a status post shrapnel injury to 
the right shoulder with no evidence of metallic fragments in 
the soft tissues of the shoulder joint, and with chronic 
tendonitis of the right shoulder. 

The November 2003 VA examiner has related this impairment, 
however, to the veteran's right rotator cuff tendonitis, 
rather than to residuals of a shell fragment wound.  The 
examiner noted in a November 2003 VA examination, that the 
veteran was right handed and diabetic.  He had 45 degrees 
abduction, 45 degrees forward flexion, 30 degrees external 
rotation, and 70 degrees internal rotation actively.  Power 
against gravity and resistance was moderate with pain.  There 
was pain on abduction.  Reflexes were sluggish.  Handgrip 
strength was moderate.  Muscle power was 4+/5.  X-rays 
reflect minor arthritis of the acromioclavicular joint.  
Shoulder motion was limited with pain; this was related to 
rotator cuff tendonitis.  The examiner stated that the 
rotator cuff tendonitis was not related to a service-
connected shrapnel injury.  In an October 2005 addendum, the 
examiner stated that there was no increased manifestation, 
which can be considered as proximately due to the service-
connected disability and indicated that the 1945 shrapnel 
injury had no influence on the veteran's current right 
shoulder disabilities.  

The Board finds that the medical evidence of record reflects 
that the veteran's complaints of pain, limitation of motion, 
and lack of strength are related to his rotator cuff 
tendonitis and not to his service-connected disability.  
Thus, a higher evaluation is not warranted where the veteran 
is not shown to have an increase in residuals of a shell 
fragment wound to the right shoulder affecting Muscle Group 
I.

The Board finds that an additional evaluation under 
Diagnostic Code 5201 for limitation of motion of the arm is 
not warranted in this case, where functional loss due pain, 
weakness, and fatigability have been related to nonservice-
connected disabilities.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Any functional loss due to the 
veteran's service-connected residuals has already been 
considered in the veteran's 10 percent evaluation under 
Diagnostic Code 5301.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

Although the veteran does have diagnoses of a right rotator 
cuff tear and tendonitis, the record provides no competent 
evidence that the disability was incurred in service, and no 
nexus has been established between the veteran's current 
disability and service-connected residuals of a shell 
fragment wound to the right shoulder affecting Muscle Group 
I.  Therefore, service connection is not warranted.  The 
preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected 
residuals of a shell fragment wound to the right shoulder 
affecting Muscle Group I.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.









ORDER

Service connection for a right rotator cuff tear and 
tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
affecting Muscle Group I, is denied.

An increased evaluation for residuals of a shell fragment 
wound to the right shoulder affecting Muscle Group I, in 
excess of 10 percent, is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


